Citation Nr: 0529395	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  01-09 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right elbow 
condition.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a heart condition.

5.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1995 to September 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

The Board remanded this matter for further development in 
July 2004.  By a June 2005 rating decision, the issues of 
service connection for a burn scar on the neck, service 
connection for gout, right foot, service connection for 
headaches, and service connection for gastroenteritis, were 
each granted.  Consequently, these issues are no longer in 
appellate status.   

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a currently diagnosed right 
elbow disability.  

2.  The veteran has bronchitis that is related to his 
service.

3.  The veteran does not have a currently diagnosed heart 
condition.  

4.  The veteran does not currently suffer from hemorrhoids.  


CONCLUSIONS OF LAW

1.  A right elbow disability was not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2005). 

2.  Bronchitis was incurred during the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2005).

3.  A heart condition was not incurred in or aggravated by 
the veteran's military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2005). 
 
4.  Hemorrhoids were not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the appellant's 
claims folder, which includes, but is not limited to: the 
appellant's service medical records (SMR's); the appellant's 
contentions; VA treatment records; and VA examination 
reports.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, all the evidence submitted by the 
appellant or on her behalf.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, on each claim.



				I.  Service Connection 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and injury or disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board further notes that there are specific chronic 
diseases, including arteriosclerosis, arthritis, 
cardiovascular-renal disease (including hypertension), 
endocarditis, and myocarditis, which are subject to 
presumptive service connection.  38 C.F.R. §§ 3.307, 
3.309(e).  For the aforementioned conditions, the disease 
must have become manifest to a degree of 10 percent or more 
within 1 year from the date of separation from service.  See 
38 C.F.R. § 3.307(a)(3).  

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

				A.  Right Elbow

The veteran's SMR's include a January 1998 report which noted 
that the veteran complained of right elbow pain, indicating 
that he injured it while cutting wood.  Upon examination, he 
had a full range of motion; flexion and extension were noted 
to be intact.  The assessment was bursitis, resolved.  

A January 25, 2005 VA examination report noted that the 
veteran reported having fallen on his right posterior elbow 
while stationed in Washington, DC in 1997.  The veteran 
reported that he was told he had a chip fracture of the 
posterior elbow.  The veteran stated that the symptoms had 
totally resolved since the injury, but he reported infrequent 
posterior elbow pain with weather changes.  He denied any 
swelling, redness, or locking of the elbow.  He further 
stated that he was not restricted in any way, even during 
flare-ups of the condition.  Upon physical examination, the 
elbows appeared normal and there was no evidence of redness 
or effusion in either elbow region.  Both elbows were 
nontender to palpation anteriorly and posteriorly and the 
veteran could extend both elbows to 0 degrees without pain 
and flex both elbows to 140 degrees without pain.  He could 
supinate and pronate both forearms to 90 degrees without pain 
or restriction noted in either elbow region.  There was no 
weakness or fatigability to repetition against slight weights 
in the right elbow.  It was noted that the right elbow 
condition noted in 1998 was musculoskeletal, per the claims 
folder.  It was noted that X-rays were negative and the 
examiner stated that the present medical findings failed to 
support a medical diagnosis.  

In a VA examination addendum report, dated January 25, 2005, 
the examiner noted that the veteran reported having been 
treated and, in this regard, the examiner stated, "I do 
believe the elbow condition was treated in 1997, although the 
history I reviewed was different than the history [the 
veteran] gave me earlier."  The examiner then stated that it 
was probably as likely as not that the veteran's present 
elbow pain could be related to the injury noted in 1997.  
However, the examiner stated that "there were insufficient 
medical results to confirm a specific medical diagnosis 
regarding the posterior right elbow pain."  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
The Board emphasizes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not, in and 
of itself, constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999) (appeal dismissed in part, and vacated 
and remanded in part sub nom in Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001)).  The veteran must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Absent 
evidence of current disability, the claimed condition cannot 
be service-connected.    

Furthermore, VA is not required to obtain an additional 
medical examination or opinion in this case.  In Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Federal Circuit 
held that the veteran is required to not only show that he or 
she is disabled, but also show some causal connection between 
his or her disability and the period of military service 
before VA is obligated to provide a medical examination or 
obtain a medical opinion.  Here, the medical evidence does 
not show that the veteran is suffering from a current right 
elbow disability.  Concomitantly, no causal connection 
between a right elbow disability and his period of military 
service has been demonstrated.  

The Board emphasizes that the veteran's statements are not 
competent evidence of a diagnosis, nor are they competent 
evidence of a nexus between the claimed condition and his 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Accordingly, the veteran's claim must 
be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  



					B.  Bronchitis

The veteran's SMR's include a June 1995 report which listed 
an assessment of an upper respiratory infection.  The SMR's 
also include a February 1997 from Reykjavik, Iceland, which 
diagnosed acute bronchitis.  A December 1997 report listed a 
diagnosis of acute pharyngitis, viral syndrome.  

As for the post-service medical evidence, the examiner stated 
in the January 25, 2005 VA examination addendum report that 
the veteran just described simple bronchitis intermittently 
since 1995.  Specifically, the January 25, 2005 VA 
examination report noted that the veteran reported the onset 
of simple bronchitis while stationed at Camp Pendleton in 
1995, stating that he would have two episodes of simple 
bronchitis per year which consisted of productive cough only.  
The veteran reported that the symptoms would resolve with 
antibiotics.  He denied any sinusitis symptoms, wheezing, 
hemoptysis, asthma, meter dose inhaler usage, or need for 
oxygen.  He gave a history of smoking one and a half packs 
per day since the military.  It was noted that he had good 
exercise tolerance per his age and that he denied abnormal 
dyspnea on exertion.  Upon physical examination, he had clear 
lung fields to auscultation and percussion.  The assessment 
was "[b]ronchitis, simple with the recurrent bronchitic 
symptoms since military discharge."  The noted onset was 
1995.  A January 25, 2005 VA report of chest X-rays listed an 
impression of no active disease.     

The Board reiterates that the VA examiner listed an 
assessment of simple bronchitis with recurrent symptoms since 
military discharge.  It is acknowledged that a review of the 
claims folder does not reflect post-service treatment for 
bronchitis, however, the Board emphasizes that it is 
specifically stated in the January 25, 2005 VA examination 
report that the examiner reviewed the claims folder in 
conjunction with the examination.  Furthermore, there is no 
countervailing competent medical opinion of record.  
Therefore, based on the foregoing, and resolving all doubt in 
the veteran's favor, the claim is granted.



					C.  Heart

The veteran's SMR's are negative for any treatment for, or 
diagnosis of, a heart condition.  

The January 25, 2005 VA examination report stated that the 
veteran reported having suffered an episode of high output 
congestive heart failure during an acute exacerbation of 
hemolytic anemia while stationed in Iceland.  The veteran 
reported that the symptoms had completely resolved with 
treatment of the anemia.  The veteran stated that he had not 
had any symptoms since this episode.  He denied any chest 
pain, paroxysmal nocturnal dyspnea, orthopnea, arrhythmia, 
valvular heart disease, endocarditis, weight gain, or 
restricted exercise tolerance.  The examiner stated that the 
veteran denied any cardiac symptomatology whatsoever.  
Examination of the heart revealed a regular rate and rhythm 
without murmur, gallop, or rub.  Posterior myocardial 
infarction was nonpalpable.  It was noted that there was no 
specific cardiac diagnosis at the time of the examination.  

The January 25, 2005 VA addendum report stated that there was 
no evidence to confirm a preexisting cardiac condition.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
The veteran must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).  Absent evidence of current disability, the 
claimed condition cannot be service-connected.  Here, the 
veteran lacks a currently diagnosed heart condition.      

Furthermore, VA is not required to obtain an additional 
medical examination or opinion in this case.  In Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Federal Circuit 
held that the veteran is required to not only show that he or 
she is disabled, but also show some causal connection between 
his or her disability and the period of military service 
before VA is obligated to provide a medical examination or 
obtain a medical opinion.  Here, the medical evidence does 
not show that the veteran is suffering from a current heart 
disability.  Concomitantly, no causal connection between a 
heart disability and his period of military service has been 
demonstrated.  

The Board emphasizes that the veteran's statements are not 
competent evidence of a diagnosis, nor are they competent 
evidence of a nexus between the claimed condition and his 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Accordingly, the veteran's claim must 
be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

				D.  Hemorrhoids

The veteran's SMR's are negative for any treatment for, or 
diagnosis of, hemorrhoids.  

As for the post-service medical evidence, it was stated in 
the January 25, 2005 VA examination report that the veteran 
denied any hemorrhoid problems in the military, or since his 
discharge from the military.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
The veteran must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).  Absent evidence of current disability, the 
claimed condition cannot be service-connected.  Here, the 
veteran lacks a currently diagnosis of hemorrhoids.  
Moreover, according to the January 25, 2005 VA examination 
report, the veteran denied ever having hemorrhoids.        
  
Furthermore, VA is not required to obtain an additional 
medical examination or opinion in this case.  In Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Federal Circuit 
held that the veteran is required to not only show that he or 
she is disabled, but also show some causal connection between 
his or her disability and the period of military service 
before VA is obligated to provide a medical examination or 
obtain a medical opinion.  Here, the medical evidence does 
not show that the veteran is suffering from hemorrhoids.  
Concomitantly, no causal connection between hemorrhoids and 
his period of military service has been demonstrated.  

The Board emphasizes that the veteran's statements are not 
competent evidence of a diagnosis, nor are they competent 
evidence of a nexus between the claimed condition and his 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Accordingly, the veteran's claim must 
be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, July 2003, July 2004, and 
January 2005 letters informed the appellant of what the 
evidence must show in order to establish entitlement to 
service connection.  

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, the July 2003, July 2004, and January 2005 letters 
informed the veteran that that VA's duty to assist included 
developing for all relevant records from any federal agency 
(to include military records, VA medical records, or Social 
Security Administration records), and making reasonable 
efforts to get relevant records not held by a federal agency 
(to include from state or local governments, private doctors 
and hospitals, or current or former employers).  The letters 
also informed the veteran that VA would provide him a medical 
examination or obtain a medical opinion if it was determined 
that such was necessary to decide his claims.    
     
In addition, the December 2002 and June 2005 supplemental 
statements of the case (SSOC's) reiterated the above-
described duties, stating that provided certain criteria were 
met, VA would make reasonable efforts to help him to obtain 
relevant records necessary to substantiate his claims, to 
include developing for all relevant records not in the 
custody of a Federal department or agency, see 38 C.F.R. 
§ 3.159(c)(1) (2005), to include records from State or local 
governmental sources, private medical care providers, current 
or former employers, and other non-Federal government 
sources.  He was further advised that VA would make efforts 
to obtain records in the custody of a Federal department or 
agency.  See 38 C.F.R. § 3.159(c)(2) (2005).  Finally, he was 
notified that VA would obtain his service medical records and 
other relevant records pertaining to his active duty that are 
held or maintained by a governmental entity, records of 
relevant medical treatment or examination at VA health care 
facilities or at the expense of VA, and any other relevant 
records held by any Federal department or agency which he 
adequately identifies and authorizes VA to obtain.  See 38 
C.F.R. § 3.159(c)(3) (2005).  Given the foregoing, the Board 
finds that VA has complied with its duty to notify the 
appellant of the duties to obtain evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Here, the July 2003 VCAA notice letter sent to the veteran 
specifically requested that the veteran send VA any medical 
reports in his possession.  The July 2004 and January 2005 
VCAA notice letters requested that the veteran inform VA of 
any evidence or information that he thought would support his 
appeal.  The letters further stated that if such evidence was 
in his possession, he was to send it to VA.    Moreover, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  For instance, the SSOC's included the language of 
38 C.F.R. § 3.159(b)(1), from which the Court obtained the 
fourth notice element.  Thus, the VCAA notice letters, 
combined with the SSOC's, clearly comply with the section 
5103 content requirements, to include 38 C.F.R. 
§ 3.159(b)(1).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

The Board notes that the veteran's VA treatment records have 
been obtained and considered in conjunction with the claims 
on appeal.  It is also noted that the National Personnel 
Records Center (NPRC) responded to a request for additional 
service records, indicating that there were no further 
records on file.  Therefore, in the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.
	

ORDER

Service connection for a right elbow disability is denied.  

Service connection for bronchitis is granted.  

Service connection for a heart condition is denied.  

Service connection for hemorrhoids is denied.  




REMAND

The U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further indicated that it constitutes 
error on the part of the Board to fail to insure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  In this case, 
unfortunately, the Board's instructions in its July 2004 
remand were not fully carried out.        

Specifically, the July 2004 Board remand, in part, directed 
that the veteran be afforded a VA examination concerning the 
veteran's claimed tinnitus.  A review of the January 25 2005 
VA examination report reveals that the examiner noted that 
the veteran was "to see audio."  However, a review of the 
claims folder does not reveal a VA audiological examination 
report and, concomitantly, an opinion regarding the probable 
etiology of the veteran's claimed tinnitus was not obtained.  
Therefore, this issue must be remanded to afford the veteran 
a VA examination.      

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  Schedule the veteran for a VA 
examination in order to determine whether 
the veteran currently has tinnitus.  If 
tinnitus is diagnosed, the examiner is 
directed to render an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
veteran's tinnitus was either initially 
manifested during military service or is 
otherwise related to his military service 
or any events therein.  All indicated 
tests should be accomplished.  The claims 
folder and a copy of this REMAND must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examination report should reflect that 
such a review was conducted.  All 
clinical findings and opinions, and the 
bases therefor, should be set forth.

2.  Readjudicate the claim on appeal.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


